

114 HCON 152 IH: Expressing the sense of Congress that the United States and the international community should support the Republic of Iraq and its people to recognize a province in the Nineveh Plain region, consistent with lawful expressions of self-determination by its indigenous peoples.
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 152IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Mr. Fortenberry (for himself, Mr. Lipinski, Mr. Smith of New Jersey, Mr. Vargas, Mr. Franks of Arizona, Ms. Schakowsky, Mr. Aderholt, Mr. Wittman, Mr. Donovan, Mr. Harris, Mrs. Comstock, and Mr. Pitts) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that the United States and the international community should
			 support the Republic of Iraq and its people to recognize a province in the
			 Nineveh Plain region, consistent with lawful expressions of
			 self-determination by its indigenous peoples.
	
 Whereas the Nineveh Plain and the wider region have been the ancestral homeland of Assyrian Chaldean Syriac Christians, Yezidis, Sunni and Shia Arabs, Kurds, Shabak, Turkmen, Kaka'i, Sabaean-Mandeans, and others where they lived for centuries in a spirit of general pluralism, stability, and communal cooperation despite periods of external violence and persecution, until the Islamic State of Iraq and the Levant (ISIL) overran and occupied much of the region in 2014;
 Whereas Christians in Iraq once numbered over 1.5 million in 2003 and have dwindled to less than 350,000 today;
 Whereas the Secretary of State recognized on March 17, 2016, that ISIL was responsible for genocide against groups in the areas under its control, including Yezidis, Christians, and Shia Muslims, and responsible for crimes against humanity and ethnic cleansing directed at these same groups and in some cases also against Sunni Muslims, Kurds, and other minorities;
 Whereas Congress and the Secretary of State have been joined by the European Parliament, the Council of Europe, the Parliament of the United Kingdom, the Australian parliament, and other nations and institutions in recognizing that the atrocities perpetrated by ISIL against religious and ethnic minorities in Iraq include war crimes, crimes against humanity, and genocide;
 Whereas Congress and the Secretary of State found that these atrocities were undertaken with the specific intent to bring about the eradication and displacement of Assyrian Chaldean Syriac Christians, Yezidis, and other communities and the destruction of their cultural heritage in violation of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, which bind the United States to act to protect the victims of genocide;
 Whereas it is consistent with the commitments of the Republic of Iraq, the Kurdish Regional Government, the United States, and the international community to guarantee the restoration of fundamental human rights, including property rights, to genocide victims, and to see that ethnic and religious pluralism survives in Iraq, a nation beset by sectarian conflict;
 Whereas Iraq’s Council of Ministers on January 21, 2014, agreed, in principle, to turn the districts of Tuz Khurmato, Fallujah and the Nineveh Plains into provinces,;
 Whereas heroic Sunni Muslims, including Professor Mahmoud Al Asali, a professor of law at the University of Mosul, who condemned ISIL and was murdered by ISIL on July 20, 2014, have resisted ISIL’s crimes against Christians and others;
 Whereas the Secretary of State, in his March 17, 2016, statement noted that, as the region is liberated from ISIL, its peoples will need help not only to repair infrastructure, but also to ensure that minorities can return in safety, that they are integrated into local security forces, and that they receive equal protection under the law;
 Whereas the United Nations’ Universal Declaration on Human Rights holds that, Everyone has the right to freedom of movement and residence within the borders of each state, and that [e]veryone has the right to leave any country, including his own, and to return to his country; Whereas United Nations General Assembly Resolution 60–1 (2005) states each individual state has the responsibility to protect its populations from genocide, war crimes, ethnic cleansing, and crimes against humanity;
 Whereas Article 2 of the Iraqi Constitution guarantees the full religious rights of all individuals to freedom of religious belief and practice; Whereas Article 125 of the Iraqi Constitution guarantees the administrative, political, cultural, and educational rights of the various nationalities, such as Turkomen, Chaldeans, Assyrians, and all other constituents;
 Whereas the Counter ISIL Coalition continues to roll back ISIL in northern Iraq in coordination with Iraqi Security Forces, the Kurdish Regional Government’s Peshmerga forces, and indigenous local security forces with a national security mission;
 Whereas the repatriation, restoration, and economic revitalization of the Nineveh Plain’s indigenous communities to their ancestral homes in a manner that provides an opportunity for diverse ethnic and religious communities to flourish advances Iraq’s stability and the security interests of the international community; and
 Whereas local self-determination and security protection for the communities of the Nineveh Plain within the framework of the federal Republic of Iraq would restore and preserve the fundamental human rights, including property rights, of the indigenous peoples of that region: Now, therefore, be it
	
 That— (1)the return of the displaced indigenous peoples of the Nineveh Plain, many of whom are displaced within Iraq, to their ancestral homeland should be a policy priority of United States and the international community;
 (2)upon the return of the indigenous peoples of the Nineveh Plain to their homeland, with the support of the governments of the Republic of Iraq and the Kurdish Regional Government, these peoples should have their fundamental human rights fully restored, including property rights, superseding any claims of property rights by others;
 (3)the indigenous communities of Iraq’s Nineveh Plain region—Assyrian Chaldean Syriac Christians, Yezidis, and others—have a right to security and self-determination within the federal structure of the Republic of Iraq;
 (4)the United States, the Counter ISIL Coalition, the international community, the Government of Iraq, and the Kurdish Regional Government should remain committed to liberation, economic revitalization, and prosperity of the Nineveh Plain region;
 (5)the United States, the international community, international observers, the Government of Iraq, and the Kurdish Regional Government should be committed to the territorial integrity and security of the Nineveh Plain;
 (6)the United States and the international community should make the peaceful resolution of questions pertaining to the Republic of Iraq’s disputed internal boundaries a priority;
 (7)the United States, the Counter ISIL Coalition, the international community, and international observers, should be committed to working with the national and regional governments of the Republic of Iraq toward a sustainable security settlement in the Nineveh Plain;
 (8)the United States and the international community should work with the national and regional governments of the Republic of Iraq to oversee the peaceful reintegration of the indigenous peoples, now internally displaced persons and refugees, of the Nineveh Plain to their ancestral homeland;
 (9)the United States and the international community should work with the national and regional governments of the Republic of Iraq, including the Kurdish Regional Government, to establish the Nineveh Plain as an undisputed territory, politically represented by the indigenous peoples and communities of the region; and
 (10)the United States and the international community should be committed to supporting the Government of Iraq in implementing the decision to create a Nineveh Plain Province in accordance with the Government of Iraq Cabinet decision of January 21, 2014, and support the new provincial administration to attain its full potential, consistent with lawful expressions of self-determination by its indigenous peoples.
			